— Appeal by defendants from two judgments (one as to each of them) of the County Court, Nassau County, rendered May 21, 1973, convicting them of criminal sale of a dangerous drug in the fourth degree, upon their pleas of guilty, and imposing sentence. By a prior order dated March 11, 1974, this court reversed the judgments, on the law, granted defendants’ motion to suppress certain evidence and remanded the case to the County Court for further proceedings. On October 28, 1975, the Court of Appeals reversed the order of this court and remitted the case to this court for review of the facts (People v Metzger and Clements, 44 AD2d 572, amd 45 AD2d 719, 733, revd 37 NY2d 675). Judgments affirmed. No fact issues were presented on the appeal to this court. Latham, Acting P. J., Cohalan, Christ, Munder and Shapiro, JJ., concur.